DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to communication filed 11/16/2021.


Terminal Disclaimer
The terminal disclaimer filed on 11/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10489361 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
 Instant application is allowable based on the prosecution history as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETIENNE PIERRE LEROUX whose telephone number is (571)272-4022.  The examiner can normally be reached on 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571 272 4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CINDY NGUYEN/Examiner, Art Unit 2161                                                                                                                                                                                                        
/ETIENNE P LEROUX/Primary Examiner of Art Unit 2161